Title: To George Washington from Major General William Heath, 14 January 1777
From: Heath, William
To: Washington, George



Claps Tavern Kingstreet [Westchester County, N.Y.]Janry 14th 1777
Dear General,

I have Just received the Honor of yours of the 9th Instant, and have the Pleasure to acquaint your Excellency that I am moving towards New York with all Possible Expedition our Numbers are between Two and Three Thousand, And Hope Soon to give your Excellency Some Particulars which I dare not write at this Time, least the Letter should fall into the Hands of the Enemy—your Excellency may be assured of every Exertion in Our Power.
The Enemy are Alarmed, Two Brass Twelve Pounders Drawn by Eight Horses each were moved up to Fort Washington on Fryday last—A man who left the City on Fryday or Saturday has given us the Intelligence Contained in the Enclosed, And by Three young men who left the City on Sunday we are Informed, that on Fryday or Saturday Two

or three Ships full of Hessian Soldiers Came up to the City from Staten Island, who had been in the Jersies, and were ordered to the City (as was Said) because they Could not be trusted, I wish this account may be true We want Artillery having but three Peices with us Occasioned by the want of Artillerymen.
As Soon as any thing material Transpires it shall be Transmitted to your Excellency. I have the Honor to be with great respect your Excellencys most Humble Servt

W. Heath

